DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments and Terminal disclaimer filed on and approved on 10/14/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process (e.g. the steps can be performed by a human operator without a machine) and/or method of organizing human activity via commercial interaction (e.g. offering an incentive to perform a commercial activity) without significantly more.  As per step 1 examiner recognizes that claims 11-20 are directed to a system claim.  Examiner additionally recognizes that claims 1-10 are directed to a method claim performed by a machine.  Therefore step 1 is meet.  As per step 2A the claim(s) recite(s) “executing an instance of the online game; managing user accounts for the users, wherein individual user accounts include information about individual users, wherein the information about an individual user includes (i) user-specific registration information regarding a moment the individual user registered to join the online game, and (ii) user-specific purchase history information regarding an individual purchase history for purchases by the individual user, wherein the users include a first user, and a second user, wherein the user accounts include a first user account for the first user and a second user account for the second user, wherein the first user is associated with a first client computing platform, and wherein the second user is associated with a second client computing platform; performing differentiations between users that are (a) not new to the online game and have not engaged in purchases in the online game, and users that are (b) not new to the online game and have engaged in purchases in the online game, wherein a first differentiation regarding the first user is based on the information included in the first user account, and wherein a second differentiation regarding the second user is based on the information included in the second user account such that: (i) the first user is identified as not new to the online game and having not made purchases, based on the user-specific registration information and further based on the user-specific purchase history information, and (ii) the second user is identified as not new to the online game and having made purchases, based on the user-specific registration information and further based on the user-specific purchase history information; and providing one or more offers to individual client computing platforms associated with individual ones of the users based on the differentiations such that one or more of the users are excluded from receiving the one or more offers, wherein the one or more offers are provided to the first user by transferring information electronically through one or more communication networks to the first client computing platform and wherein the one or more offers are not provided to the second user, wherein the one or more offers include a first offer to purchase a first in-game item that is usable within the online game, and wherein the first in-game item is based on individual user-specific information specific to the first user and included in the first user account.” which is directed to a method of determining if a user is a new user or a not new user and whether the user has made a purchase within a game and therefore providing an incentive based on the determination.  Examiner recognizes that this recites a system for providing an incentive to perform a market or adverting action which is well-known in the art such as providing a user an incentive for making a purchase.  This would be directed to a method of organizing human activity for the purpose of a financial reward in the form of an incentive within a game.  Further the steps of determining if a user is a new user or not and if they have made a purchase is a mental activity based on information related to a user and therefore the steps can be performed as a series of mental steps.  Specifically it is reading data and determining information about a user.  Additionally the system recited is generic in nature and is related to known servers including servers for gaming activities.  Applicant has amended to include new features regarding the machine components such as client devices and networks to communicate information.  However, these are generic devices found in the art and therefore do not provide more than a mental step performed on a generic computing element and therefore does not provide more than the identified step.  As per the in-game item examiner recognizes that this in-game item while virtual is still an item of worth and therefore the generically recited item does not overcome the financial obligation nor does the providing an item suitable to a user since this is a clear mental step of matching the item provided to the user.  For example in a commercial interaction when providing free items to a user it is clear that it would be better to provide an item that is usable for a user rather than an item they cannot use.  By performing this action the incentive is made clear while providing an item that is not worthwhile would not provide the incentive.  Therefore as recited the virtual item does not overcome the exemption of organizing human activity or a mental step.  This judicial exception is not integrated into a practical application because the invention amounts to no more than the use of the judicial exception in the general area of computer gaming and does not add additional solutions or features beyond offering an incentive to a customer to make a purchase for the first time based on the identified customer type.  See MPEP 2106.05(f).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of providing an incentive to make purchases in a game for a reward based on customer type and the computer elements, when recited, are generic computer elements known in the art.  See generic “computer system comprising one or more physical processors” and “the system comprising: one or more processors configured by machine-readable instructions to” with no additional elements recited.  Specifically this is no more than a generic computing system performing the known steps of receiving an incentive via having the computer perform the mental steps of determining when to provide an incentive, how to receive the incentive at the operator, and how to determine an incentive has been provided.  Specifically a system storing information on a user to determine what type of user is present and providing an incentive is a system performing a mental process which can be performed by an individual.  Additionally steps of tailoring what item to provide to a user is no more than a mental step to insure that the item provided is perceived as having worth and therefore making the incentive worthwhile.  This is a clear marketing concept that is well-known and understood and applying it to a virtual item is still drawn to providing an item of worth in order to encourage an activity.
	As per step 2B examiner recognizes the system recited is a generic computing system comprising processors and memory.  Specifically the network communicating data is generically recited and reads on any network communicating data such as the internet.  The client computing devices additionally read on generic computing elements known in the art including computers, phones, or gaming consoles.  Therefore the hardware items do not provide a practical application since the hardware items are generic to the art.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant argues against the previous 101 rejection and contends the amended language overcomes the previous rejection.  Regarding step 1 examiner agrees that enough computing elements are included in amended claim 1.  As per step 2A examiner respectfully disagrees that applicant’s arguments overcomes the previous rejection.  As per applicants arguments applicant argues that the steps cannot be performed as a mental activity since the steps are performed by a machine.  Examiner respectfully disagrees since the test is whether or not the step is a step that can be performed mentally and is implemented by a machine.  The steps of looking at data, such as user data, and making a determination to provide an incentive or not is a mental step regarding gathering and processing information.  The action of determine when a user joined and if they have made a purchase is a reasonable step that can be performed mentally by looking at data gather.  The step of providing an offer is a mental step regarding communicating to a user that an offer is available.  The step of fulfilling the offer is additionally a mental step involving inputting information to provide the user an offer.  The action of performing this on a generic machine and a generic network does not provide a practical application.  Specifically merely including a computing element does not provide a practical application unless the step, separate from being performed by a computer, is either unreasonable to perform or the recited computing element is non-generic to the related art.   Therefore examiner respectfully disagrees that the claims are not directed to a mental step.  
Applicant further argues that a practical application is provided by having an online game and a virtual in-game item.  Examiner respectfully disagrees since the process is related to a marketing activity involving the online game but that reads on standard marketing actions such as referring users to a service.  It is well-known beyond the computing art and predating the computing art to provide an incentive to refer others to a service and therefore applying this to an online game would not represent an improvement that is specific to the computing art.   Additionally the steps are not tied to the online game in a unique manner beyond an offer provided based on user data and the offer being an item in the online game.  Specifically it is known to provide offers to individuals that an operator wishes to advertise to, such as local to a store, and to provide incentives usable to that operation only, such as coupons, thereby insuring that the cost is related only to the operation.  Therefore the inclusion of an online game does not provide the practical application.  As per the virtual in-game item this is still an item of worth and therefore still represents a commercial incentive.  Specifically a user would perceive value for the virtual in-game item.  The use of user gathered information from the system is additionally the mental and marketing step of collecting information in order to provide offers and represents a well-understood step regarding marketing that a marketing campaign is better when using data about individuals in order to target them.  In order to perform this step gathering information would be required.  Therefore these steps do not provide a practical application nor the step of limiting the system to an online game.  The step of limiting has not been found to overcome unless it provides a practical application that provide significantly more than the identified exemptions.  Therefore the above rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/10/2022